Title: From James Madison to Thomas Jefferson, 17 September 1824
From: Madison, James
To: Jefferson, Thomas


        
          Sepr. 17. 1824
        
        I return Mr. Gilmer’s letter. The uncertainty of his sickness, and the increase of his expence give an unwelcome aspect to his Mission. It is to be

hoped that Scotland will do more for him than Engd. is likely to do. Germany may open a field of choice better in some respects than either: But the alien language, and less affinity of manners are grounds of unfavorable comparison. It wd. seem that we must at last be obliged to resort to the domestic fund for filling most of the Chairs. Foreigners of the first rate only would be relished by the public
      